United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2166
                                    ___________

Latham Riley Bell,                       *
                                         *
      Petitioner - Appellee,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
United States of America,                *
                                         *      [UNPUBLISHED]
      Respondent - Appellant.            *
                                    ___________

                                 Submitted: April 18, 1997
                                     Filed: July 25, 1997
                                   ___________

Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       In December 1990, Latham Riley Bell pleaded guilty to one count of possession
with intent to distribute cocaine in violation of 18 U.S.C. § 841(a)(1), and one count
of using a firearm during and in relation to a drug trafficking crime in violation of 18
U.S.C. § 924(c)(1). In December 1995, he filed this successive 28 U.S.C. § 2255
motion seeking to vacate the § 924(c)(1) conviction in the wake of Bailey v. United
States, 116 S. Ct. 501 (1995). The district court granted the motion over the
government’s objection. The court’s remedy was not merely to vacate Bell’s guilty
plea; it set aside the § 924(c)(1) conviction and ordered Bell released from prison. The
government appeals.

       The district court’s decision was made without the benefit of our subsequent
decisions concerning Bailey-inspired collateral attacks on convictions that were based
upon guilty pleas. Accordingly, the district court’s orders of March 12, 1996, and
March 18, 1996, are vacated and the case is remanded for further consideration in light
of Bousley v. Brooks, 97 F.3d 284 (8th Cir. 1996), and Walker v. United States, No.
96-2086, 1997 WL 298449 (8th Cir. June 6, 1997).

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-